Order of Dismissal.
Come now appellants and present to the court their written dismissal of the appeal in the above cause, said dismissal being in the words and figures as follows to-wit: (HERE INSERT).
And the court having seen and examined said dismissal, and being duly advised in the premises, finds that the same should be granted.
IT IS THEREFORE CONSIDERED ADJUDGED AND DECREED BY THE COURT that the above named appeal be and the same is hereby dismissed.
Arch N. Bobbitt, Chief Justice.
October 7, 1953.